           Case 1:20-cv-01591-AWI-JLT Document 11 Filed 01/27/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   AMERICAN NATIONAL PROPERTY AND )                    Case No.: 1:20-cv-01591 AWI JLT
     CASUALTY COMPANY, et al.,      )
12                                  )                    ORDER TO PLAINTIFF TO SHOW CAUSE WHY
               Plaintiffs,          )                    SANCTIONS SHOULD NOT BE IMPOSED FOR
13
         v.                         )                    THE FAILURE TO COMPLY WITH THE
14                                  )                    COURT’S ORDERS AND TO PROSECUTE THIS
     GEORGE WASHINGTON, et al.,     )                    ACTION; ORDER CONTINUING SCHEDULING
15                                  )                    CONFERENCE
               Defendants.          )
16
17            The plaintiffs initiated this action on November 12, 2020. (Doc. 1) The parties stipulated to

18   allow additional time for the defendants to respond to the complaint (Doc. 8) The time for responding,

19   however, has passed and the plaintiffs have not sought default or explained the failure. Therefore, the

20   Court ORDERS,

21            1.     No later than February 5, 2021, the plaintiffs SHALL show cause why sanctions

22   should not be imposed for the failure to prosecute this action. Alternatively, the plaintiffs may seek

23   default as to the non-appearing defendants or otherwise explain the failure to do so;

24            2.     Due the failure of any defendant to appear, the scheduling conference is CONTINUED

25   to March 19, 2021 at 8:30 a.m.

26   ///

27   ///

28   ///

                                                          1
       Case 1:20-cv-01591-AWI-JLT Document 11 Filed 01/27/21 Page 2 of 2


 1        Failure to respond may result in the Court recommending dismissal of the action.
 2
 3   IT IS SO ORDERED.
 4
       Dated:   January 26, 2021                       /s/ Jennifer L. Thurston
 5                                              UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
